Title: To Thomas Jefferson from Arthur Daly, 1 July 1805
From: Daly, Arthur
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Castlerea (or Post Town) Ireland first July 1805
                  
                  Nothing but the Justice and benevolence of your Character, could tempt an obscure Stranger, as I am, to intrude on your attention, but I trust, the anxiety of a Father for the fate of a Family of Eight individuals, however obscure, will plead my excuse—Not to take up your Excellency’s time, which I know must be precious, I shall proceed to the Business which induces me thus to address you—
                  So long since as the Year 1792, I saw the heavy Clouds which were gathering over this, my Native Countrey (and which have since burst with such violence on it,) and wish’d, circumstanced as I was, with a numerous, young and helpless family, to avoid such distressful scenes—The only Countrey I thought safe to remove to, was America, and in order to secure as asylum there, I wrote to a friend in New York, towards the close of that year, to purchase a small tract of Ground for me in that Countrey, to which I might retire in case of need, if I could get my Family and Property safe from hence
                  Agreeable to my desire, he made a Purchase of One Thousand Acres (I fear unfortunately for me) in the State of Virginia, Monongalia County, and is, I believe, in the district call’d Indiana
                  In Spring 1797, I went to New York, and found my friend had removed his Family from that City to Lancingburg This disappointment, together with the heat of the place, brought on a Nervous Fever, and in the Month of August following, I was obliged to return to Ireland, without having seen the Lands, and finding it was very doubtfull, that as an Alien, I could ever obtain Possession of them
                  My friend is since dead, and the Title Deeds are in the hands of Mr. William Hill, Merchant in New York, one of his Execrs.   As I plainly see our Political Storms are not yet over in this devoted Countrey, I would gladly make one effort more to avoid their fury, by removing my family to a place of safety—Born in the middle rank of Life and bred to the Linen Business, Practising Industry and Oeconomy, and with a Property of Two to Four Thousand Pounds, as the case might be, I think my Family would not be useless members of such a State as yours, and tho’ the loss or Possession of the above Lands, should not influence my resolution of going to America, yet I would be very glad to know, if, on my becoming a resident there, I should have a probable prospect of obtaining possession of what was Purchased and honestly paid for with my Money, and without the smallest intention or wish on my part to infringe the Laws of the State, and without my even knowing that any Law existed against such a Purchase
                  From your Excellency’s goodness I would hope for this information, and also that you will not look upon the liberty I have taken, as quite unpardonable.
                  With the most respectfull Esteem for your Character, I am Sir your Excellency’s Obedt. Humle. Servt.
                  
                     Arthur Daly 
                     
                  
               